STONE, J.
I concur, under the compulsion of In re Dennis M., 70 Cal.2d 444 [75 Cal.Rptr. 1, 450 P.2d 296], which recognizes the standard of proof by a preponderance of evidence, rather than proof beyond a reasonable doubt, in juvenile cases instituted pursuant to Welfare and Institutions Code. (§701.)
The juvenile, here, presented the affidavits of two bus drivers, which would have tended to place him on a bus at the time the telephone call was made. The court said these would add nothing to the defense because if someone else had made the call and defendant followed up by going to the scene he would have been guilty as a conspirator. This categorical statement is far too broad, for had defendant not been told of the call until after it was made and decided to keep the *612rendezvous with the teacher in the place of the caller, he would not. have conspired to make the lewd call, and this was the charge against him.
However, even if the affidavits are considered as offers of proof and it be conceded that they are correct, still the judgment would stand under the preponderance of evidence standard. This is so because defendant made no offer of proof that anyone told him of the call and, in the absence of such testimony or offer of proof by the minor, the circumstantial evidence points to him as the caller. Circumstantial evidence is sufficient to support the judgment under the rules governing appellate review.
A petition for a rehearing was denied July 1, 1969.